NUMBER 13-22-00577-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                     IN RE ROBERT ALLEN SATTERFIELD


                       On Petition for Writ of Mandamus.


                                       ORDER

    Before Chief Justice Contreras and Justices Longoria and Silva
                          Order Per Curiam

      Relator Robert Allen Satterfield has filed a petition for writ of mandamus seeking

to compel the trial court to allow certain discovery, including testing and analysis of DNA

and ballistics evidence, in a case in which relator has been charged with capital murder.

By motion to stay, relator seeks to stay the underlying proceedings and the trial of this

matter which is scheduled to commence on December 5, 2022.

      The Court, having examined and fully considered the motion to stay, is of the

opinion that it should be granted. Accordingly, we order the trial court proceedings,
including the trial of this matter, to be stayed pending further order of this Court. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”). We request the real party in interest, the State

of Texas, acting by and through the District Attorney of Wharton County, Texas, or any

others whose interest would be directly affected by the relief sought, to file a response to

the petition for writ of mandamus on or before the expiration of ten (10) days from the

date of this order. See id. R. 52.2, 52.4, 52.8.

                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
2nd day of December, 2022.




                                               2